Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3 and 7-24 are currently pending in this application in response to the amendment and remarks filed on 02/25/2021.  Claims 4-6 have been previously canceled.  Claims 22-24 have been amended to depend on allowable claims 1-3 and 7-21.

Response to Applicant’s Remarks
Applicant’s amendments and remarks filed 12/30/2020 at p.8-9 have been fully considered and the 35 U.S.C. 103 rejection of claims 22-24 has been withdrawn for the reason as follows: Claim 22 has been amended to depend from allowable claim 1.  

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
Merry et al. (US 5,772,501) teaches an environmental control system for a structure having first, second and third locations (circulation control system coupled with conventional HVAC system as shown in fig.1 of locations 30-32 in private residence, col.4, lines 1-3), the environmental control system comprising: a) an HVAC system (circulation control system coupled with conventional HVAC system as shown in fig.1) including an HVAC device (HVAC gas/ac unit 12, fig.1, col.3, lines 55-60) and a primary distribution system, the primary distribution system comprising a primary thermal transfer conduit system (air distribution conduit 14 combined with air ducts 36-38, fig.1) comprising a supply end in thermal communication with the HVAC device (air distribution conduit 14 combined with air ducts 36-38 in thermal communication with HVAC gas/ac unit 12, fig.1 and col.3, lines 52-53) and at least two primary HVAC registers in thermal communication with corresponding locations in the structure 

Jang (US 2012/0022702) teaches of an air distribution source and air distribution conduit between indoor rooms (Jang: air distribution between indoor rooms S1 and S3, figs.5-6); an air conditioner system 10 of indoor rooms S1-S4 including an indoor unit 100 for each of indoor rooms S1-S4 (Jang: fig.4); the EMS 30 connected to each of the indoor units 100 to transfers energy between one of the first, second and third locations and another of the first, second and third locations through the ambient energy distribution system based on the ambient environmental information provided to the control unit (Jang: temperature of indoor room S3 may be controlled by a transfer of 

However, the prior art of record individually or in combination fails to teach at least “an ambient energy distribution system in thermal communication with the first and second locations, the ambient energy distribution system comprising an ambient thermal transfer conduit system that is fluidically separate from the primary thermal transfer conduit system, the ambient thermal transfer conduit system comprises a liquid conduit, whereby the ambient energy distribution system uses a liquid in the liquid conduit to transfer energy between the first location and the second location”.

Allowable Subject Matter
Claims 1-3 and 7-24 are allowed.
The primary reason for the allowance of claim 1 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the inclusion of:
“an ambient energy distribution system in thermal communication with the first and second locations, the ambient energy distribution system comprising an ambient thermal transfer conduit system that is fluidically separate from the primary thermal transfer conduit system, the ambient thermal transfer conduit system comprises a liquid 
Claims 2-3 and 7-24 are allowed due to their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        March 12, 2021